Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of the claims, filed February 25, 2021, caused a withdrawal of the rejection of claims 1-14 and 18-23 under 35 U.S.C. 103 as being unpatentable over Sim et al. (US 2013/0112949) in view of Kim et al. (KR2010-0003632) as set forth in the Office action mailed December 2, 2020.
Applicant’s amendment of the claims, filed February 25, 2021, caused a withdrawal of the rejection of claims 15-17 under 35 U.S.C. 103 as being unpatentable over Sim et al. (US 2013/0112949) in view of Kim et al. (KR2010-0003632) and Chen et al. (J. Mater. Chem. 2012, 22, 15620-15627) as set forth in the Office action mailed December 2, 2020.
The prior art fails to teach or make obvious claimed electroluminescent device comprising a charge trap concentration reducing layer in the interface between the light emitting layer and the electron transporting layer. The closest prior art Sim et al. (US 2013/0112949) (hereafter “Sim”) teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, a multilayer electron transporting layer, an electron injection layer, and a cathode (paragraphs [0103]-[0115]). Sim teaches that the multilayer electron transporting layer can comprise the following layers in order a 7.5 angstrom layer composed of 
    PNG
    media_image1.png
    220
    235
    media_image1.png
    Greyscale
 (applicant’s electron transporting layer), a 123 angstrom layer compose of 
    PNG
    media_image1.png
    220
    235
    media_image1.png
    Greyscale
 and LiQ, a 10 angstrom layer composed of LiQ (applicant’s functional layer), a 41 angstrom layer composed of 
    PNG
    media_image1.png
    220
    235
    media_image1.png
    Greyscale
 and LiQ (can be applicant’s second electron transporting layer), a 2.5 angstrom layer composed of 
    PNG
    media_image1.png
    220
    235
    media_image1.png
    Greyscale
 (can also be applicant’s second electron transporting layer), a 7.5 angstrom layer of 
    PNG
    media_image1.png
    220
    235
    media_image1.png
    Greyscale
, a 123 angstrom layer composed of 
    PNG
    media_image1.png
    220
    235
    media_image1.png
    Greyscale
 and LiQ, a 10 angstrom layer of LiQ, a 41 angstrom layer composed of 
    PNG
    media_image1.png
    220
    235
    media_image1.png
    Greyscale
 and LiQ,  and a 2.5 angstrom layer composed of 
    PNG
    media_image1.png
    220
    235
    media_image1.png
    Greyscale
 (paragraphs [0105]-[0114]). Sim teaches that a hole blocking layer can be disposed by the electron transporting layer and the light emitting layer and Sim does not limit the material used in the layer and teaches any known material can be used (paragraph [0052]). Sim teaches that the light emitting comprising multiple layers, a blue light emitting layer, a green layer emitting layer, and a red light emitting layer (paragraph [0104]). Sim teaches that each layer comprises a different host and dopant material, where the amount of the dopants in each layer are different (paragraph [0104]). Sim teaches that the light emitting layer comprises a first host and a second layer (paragraph [0104]). The Office points out that the applicant does not require the first host and the second host to be found in the same light emitting layer as the applicant allows the light emitting layer to be composed of multiple layers. The Office points out that the host materials used in the light emitting layer can transport both hole and electrons; therefore, the host materials are electron transporting material.
Sim nor the prior art teach or make obvious 0.1 to 3 nm charge trap concentration reducing layer in the interface between the light emitting layer and the electron transporting layer or hole blocking layer between the light emitting layer and the electron transporting layer; therefore, claims 1-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.